Title: From George Washington to Robert Stewart, 26 May 1756
From: Washington, George
To: Stewart, Robert

 

[Winchester, 26 May 1756]
To Captain Robert Stewart, of the Virginia Regiment.Sir,

I received yours of the 23d instant—and have directed the Commissary to send you by the first waggon, the Things you wrote for; except the cartridge-paper, which we have not: you must do the best you can without it.
Let the men all get Horns and Pouches. By the first conveyance you will receive six axes, eight blankets, three bayonets, and twelve cartouch-boxes.
You must order Captain Bell and Ensign Weedon to this place immediately—Ensign Deane will take care of Captain Bells Company under your direction—The others must, as soon as they arrive here, set out immediately for Fredericksburgh, to receive the Draughts for the Regiment. I am &c.

G:W.
Winchester—May 26th 1756.    

